BURGESS, P. J.
On the twenty-third day of October, 1903, the defendant was convicted, in the criminal court of Buchanan county, of murder in the second degree, and his punishment assessed at fifty years’ imprisonment in the penitentiary, for having killed and murdered, with a pistol, at said county, on the 10th day of July, 1903, one Etta May Gillmore. Defendant appeals.
*680No bill of exceptions was filed in this case; so that there is nothing before ns for review except the record proper, and that appears to be free from error.
The judgment should be affirmed. It is so ordered.
All concur.